Citation Nr: 1606819	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  07-10 163A	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include personality disorder, depression, mood disorder, bipolar disorder, and anxiety disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marcella Coyne, Associate Counsel



INTRODUCTION

The Veteran had unverified active service from May 2002 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas denying the Veteran service connection for personality disorder/mental condition.  This case has since been transferred to the RO in Baltimore, Maryland, which is now the current Agency of Original Jurisdiction (AOJ).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The Veteran withdrew her request for a Board hearing in September 2015. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The record reveals that this claim was originally filed in March 2006 and has been subsequently transferred between several ROs including but not limited to: (1) Waco, Texas; (2) Boston, Massachusetts; (3) Columbia, South Carolina; and (4) Baltimore, Maryland.

The record also reveals that several substantive appeal documents, service treatment records, Form DD 214, VA treatment records, Social Security Administration (SSA) records, and private treatment records appear to be missing from the claims file, including but not limited to: (1) Veterans Claims Assistance Act (VCAA) notice response; (2) the May 31, 2006 VA examination; (3) treatment records at various VA Medical Centers (VAMCs) throughout the appeal period; (4) the Veteran's service treatment records and DD 214; and (5) the Veteran's original claim application.  Additionally, 2014 private medical records from the Laurel Regional Hospital indicate that other private or VA treatment records may be outstanding.  As such, consistent with VA's duty to assist, the Board cannot render a decision on the basis of an incomplete claims file.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the following outstanding records:

a. The Veteran's service treatment records and Form DD 214.  These search efforts must be documented in the claims file.  If this search produces negative results, this should be indicated in the claims file and the Veteran should be notified.

b. All outstanding appeals documents, either electronic or paper, that are missing from the claims file.  These search efforts must be documented in the claims file.  If this search produces negative results, this should be indicated in the claims file and the Veteran should be notified.  Outstanding appeals documents currently missing include:

i. The Veteran's original 2006 compensation application.

ii. VCAA Notice response received on or around April 27, 2006.

iii. The February 2008 hearing transcript from a hearing conducted at the Boston RO.

c. Additionally, a search should be conducted for any outstanding Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC), or other relevant appeal documents, such as documents submitted by the Veteran or her representative.  These search efforts must be documented in the claims file.  If this search produces negative results, this should be indicated in the claims file and the Veteran should be notified.

d. The May 31, 2006 Compensation and Pension Exam Report, as listed on the July 2006 RO decision.  These search efforts must be documented in the claims file.  If this search produces negative results, this should be indicated in the claims file and the Veteran should be notified.

e. All VAMC or other VA treatment records.  Although, a general search should be conducted, the RO should specifically search for any VA treatment records in: (1) Texas; (2) Massachusetts; (3) South Carolina; (4) the District of Columbia; and (5) Maryland.  These search efforts must be documented in the claims file.  If this search produces negative results, this should be indicated in the claims file and the Veteran should be notified.  In particular, the Board notes the following missing VAMC records: 

i. September 2005 to July 2006 North Texas VA treatment records, as listed on the July 2006 RO decision.  

ii. Treatment records from the Dallas VAMC from September 7 2005 through August 22 2006, as listed on the SSOC issued by the Boston, Massachusetts RO.

iii. Treatment records from the Dallas VAMC and Fort Worth OPC September 19 2006 through November 13 2006, as listed on the SSOC issued by the Boston, Massachusetts RO.

iv. Treatment records from the Northhampton, Massachusetts VAMC through January 24 2008, as listed on the SSOC issued by the Boston, Massachusetts RO.

f. All outstanding SSA records, if in existence.  These search efforts must be documented in the claims file.  If this search produces negative results, this should be indicated in the claims file and the Veteran should be notified.

2. Provide the Veteran with a release form for any outstanding private medical records pertinent to her psychiatric disorder.  If she returns the requested information, attempt to obtain the records.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and her representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


